Filed 4/27/22 C.M. v. Superior Court CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    C.M.,
            Petitioner,
    v.
    THE SUPERIOR COURT OF                                               A164603
    MARIN COUNTY,
                                                                        (Marin County
            Respondent;
                                                                        Super. Ct. No. JV27025A)
    MARIN COUNTY HEALTH AND
    HUMAN SERVICES,
            Real Party in Interest.


         C.M. (Mother), mother of O.M., petitions for extraordinary relief from
the juvenile court’s order terminating reunification services and setting a
hearing under Welfare and Institutions Code1 section 366.26 to consider the
termination of parental rights. We conclude substantial evidence supports
the finding that returning O.M. to Mother’s custody would create a
substantial risk of detriment to the child’s safety, protection, or physical or
emotional well-being. We further conclude the juvenile court did not err in




1     Further statutory references are to the Welfare and Institutions Code
unless otherwise indicated.

                                                               1
refusing to continue reunification services until the 18-month review hearing.
Accordingly, we deny the petition.
                 FACTUAL AND PROCEDURAL BACKGROUND
      On November 2, 2020, real party in interest Marin County Health and
Human Services (Department) received a referral that O.M. was born
preterm and tested positive for methamphetamines and marijuana. Mother
refused to submit to a drug test upon delivery but admitted using marijuana
and methamphetamines during her pregnancy. M.W. (Father) appeared at
the hospital and signed a declaration of paternity but did not provide his
contact information to Mother or the hospital.
      Social workers met with Mother in the neonatal intensive care unit the
day after O.M.’s birth. Mother reported that she started using
methamphetamines at age 14 but was clean and sober for several years
before she started “using ‘on and off’ from 2014–2018.” She admitted using
methamphetamines a week before O.M.’s birth.
      Mother had an extensive child welfare history involving four other
children. In 2011, Mother gave birth to a baby exhibiting signs of substance
withdrawal, and Mother admitted using marijuana and cigarettes during
pregnancy. Though the Department found the allegation of general neglect
in that instance to be inconclusive, in March 2014, the Department received a
report of concern after Mother gave birth to a child who tested positive for
methamphetamines. The Department offered voluntary maintenance
services to the family. Shortly thereafter, in May 2014, the Department
received a report that Mother had left all four of her children with relatives
and nonrelative extended family members with no plans or provisions. The
Department substantiated allegations of general neglect and siblings at risk,
and Mother’s four children were placed in legal guardianships. At the time of



                                       2
O.M.’s birth, the Department had an open dependency case involving
Mother’s two eldest children who had been detained from their legal
guardians in September 2020.
      A. Section 300 Petition
      On November 10, 2020, O.M. was placed into protective custody, and
the Department filed a petition under section 300, subdivisions (b)(1), (g), and
(j), alleging that O.M. was at substantial risk of serious physical harm or
illness by Mother’s inability to provide regular care due to substance abuse,
and that Mother had a child welfare history with the Department involving
neglect of O.M.’s four half-siblings. The petition further alleged that Father
remained absent from O.M.’s life and that his whereabouts were unknown.
      On November 17, 2020, the juvenile court ordered O.M. to be detained
and scheduled a jurisdiction and disposition hearing.
      B. Jurisdiction and Disposition
      In its jurisdiction and disposition report, the Department recommended
that the juvenile court declare O.M. a dependent and provide Mother with
family reunification services. The Department developed a case plan for
Mother that included the following service objectives: (1) build a network of
people who can support her in maintaining her sobriety and managing her
mental health; (2) stay free from illegal drugs, show the ability to live free
from drug dependency, and comply with all required drug tests; and
(3) develop coping skills to maintain her mental health. To achieve these
objectives, the case plan outlined services including counseling and mental
health services, parenting education, and substance abuse services (including
outpatient drug treatment and regular drug testing).
      In interviews with social workers, Mother confirmed that she had not
sought prenatal care during her pregnancy with O.M. because of depression.



                                        3
She further described her long history of methamphetamine use and
acknowledged she has not participated in substance treatment or achieved
sustained periods of sobriety. Mother admitted using methamphetamines in
July or August 2020 and again the week before O.M’s birth.2
      In a December 2020 interview, Mother reported that her relationship
with Father was “stressful and unhealthy,” but that she had moved out of her
apartment and was living in a “healthy, sober environment (with her
boyfriend, Mr. [A.G.], and his parents).” She identified her current support
network as A.G. and his family, her sister, and her pastor. Mother also
reported that she had enrolled in an outpatient substance abuse treatment
program with Bright Heart Health and submitted to random drug testing in
which she tested negative for methamphetamines. Mother continued to test
positive for tetrahydrocannabinol (THC) but claimed she had not used
marijuana since O.M.’s birth.
      At the December 22, 2020, jurisdiction and disposition hearing, the
juvenile court found the petition’s allegations under section 300, subdivisions
(b)(1), and (g), to be true by a preponderance of the evidence. The court
further found that clear and convincing evidence supported O.M.’s removal
from Mother’s custody. (§ 361, subd. (c)(1).) The court set a six-month review
hearing for June 2021.
      C. Six-Month Review Period
      After the jurisdiction and disposition hearing, Father requested a
paternity test, and the test results confirmed his paternity over O.M. The
juvenile court elevated Father to presumed father status and added him to
the case plan.


2     Mother also had a criminal history, with convictions in 2002 for theft,
2015 for possession of controlled substances, and 2018 for battery.

                                       4
      In its six-month status review report, the Department recommended
continued jurisdiction over O.M., continued family reunification services to
Mother, and termination of reunification services to Father.3 The
Department expressed concerns about Mother’s continued marijuana use and
her “fluctuations in service engagement, support network membership, and
communication with the Department.”
      According to the report, from February to May 2021, Mother drug
tested 28 times and had eight positive results for TCH and 20 “no shows.”
Regarding the missed tests, Mother reported being “ ‘too depressed to call
in.’ ” In April 2021, Mother claimed to have not used marijuana since March
2021 and said the positive test results were due to THC still being in her
system. When questioned in May 2021 about her continuing positive test
results for marijuana, Mother acknowledged that she took marijuana edibles
for anxiety.
      Mother engaged in the Bright Heart Health outpatient treatment
program in January 2021 but stopped attending in mid-February 2021. In
March 2021, she enrolled in an intensive outpatient program called Positive
Changes and began attending groups in April 2021. Her clinician from the
program, Shani Lyons, told the Department that Mother had good
attendance and participation. During a follow up conversation in May 2021,
Lyons shared that Mother “has really turned a corner with regards to setting
up a support network as well.” However, Lyons did not know “that [Mother]



3     According to the Department, Father refrained from attending visits
with O.M. during the reporting period due to his continuing struggles with
substance abuse. In early April 2021, Father reported that he had relapsed
and planned to enter a detoxification facility, but he was arrested on April 12,
2021 and released shortly thereafter. The Department was unable to make
contact with Father.

                                       5
was actively using marijuana and shared she was under the impression that
[Mother] was not using any substances.” In May 2021, Mother began
attending Narcotics Anonymous (NA) meetings.
      Mother reported that she and A.G. were married in January 2021, but
by March 2021, the two had separated. Mother told a social worker that she
ended the relationship with A.G., and that the Department should cease all
communications with him.
      Communication between Mother and social workers was regular and
consistent between December 2020 and late February 2021, but there were
“[n]otable gaps” from late February to mid-March 2021, and from late March
to late April 2021, during which Mother “continually pushed back meetings,
or did not respond to attempts to reach her.” When asked about these gaps,
Mother said “she had been transitioning from the break up with her husband
and described having a lot of ‘baggage’ from that.” After separating from
A.G. and moving into a new home, Mother reported she began working at a
hauling and dumping business “with her friend, [W.S.], who she described as
a new addition to her social support network.”
      The Department further reported that it attempted to connect Mother
with mental health resources by giving her contact information for individual
therapy. Mother did not connect to a mental health provider until April 2021
when she enrolled with therapist Alex Snow. Mother was also connected to
psychiatry services, which were scheduled to begin in June 2021.
      At the contested six-month review hearing in July 2021, the juvenile
court continued family reunification services for Mother, finding she made
adequate progress towards alleviating or mitigating the causes necessitating
placement. As to Father however, the court found clear and convincing
evidence of his failure to participate regularly and make substantive progress



                                      6
in the court-ordered treatment plan, and accordingly, the court terminated
reunification services as to him. The court scheduled a 12-month
permanency review hearing for December 2021.
      D. 12-Month Review Period
      In its 12-month status report, the Department recommended that
family reunification services for Mother be terminated and that the court set
a section 366.26 hearing to consider termination of parental rights.
According to the Department, over the course of the 12-month review period,
“there has been a pattern that has emerged. [Mother] engages, gathers a
group of supports, there is a falling out, and she drops out of communication.
Because of the continued concerns about [Mother’s] unaddressed mental
health symptoms, sobriety, and lack of consistent support network, the
Department feels that return of the child to [Mother] would be unsafe.”
      From late July to early September 2021, Mother completely fell out of
contact with the Department, her support persons, and her service providers.
During this time, Mother did not visit with O.M. or participate in any of her
services. The Department sent communications to Mother by mail, email,
and text message but received no response. A social worker tried
unsuccessfully to reach Mother through W.S. and Mother’s sister. Mother’s
therapist, housing case manager, and substance abuse counselor also
reported no contact with her.
      Mother finally reached out to the Department on September 1, 2021,
and met with a social worker at the Department’s offices. Mother,
accompanied by her housing case manager Nicole Garcia, explained that she
had been out of contact because she lost her phone on July 26, 2021 and had
only recently reactivated her previous telephone number. Mother said she
had not reached out to anyone from her support network because there were



                                      7
no payphones and she had no money to pay for transportation. “She
described feeling incredibly upset having lost her phone as it was her
connection to everything and her response was to ‘hermit crab’ in her
apartment. [Mother] explained this was a result of her mental health and
was a coping mechanism to deal with the stress/upset. She denied having
relapsed in this meeting, although at a later date she did admit to drinking
alcohol during this period.”
      Due to her lack of engagement, Mother was discharged from Positive
Changes and dropped from Snow’s caseload. After Mother resumed contact
with the Department, Positive Changes insisted that she enter a
detoxification facility, so she entered the Helen Vine Recovery Center for a
week and then resumed her treatment through Positive Changes. Lyons
credited Mother for returning to the program after relapsing, which Lyons
said was “very rare.”
      At a Child and Family Team meeting in October 2021, Mother was
accompanied by several support persons including her substance use
counselor, Lyons, her new Alcoholics Anonymous (AA) sponsor Alyssa Sontag,
her sister, and her housing case manager, Garcia. W.S. was not in
attendance because Mother told the social worker “she had to cut him out of
her life. She explained that [W.S.] was ‘going through some things’ and she
needs healthy sober people in her life.” The Department noted that “a very
similar situation occurred” previously when Mother “relied heavily” on A.G.
and his family, but quickly excised them from her support network after
being briefly married to A.G.
      In describing the new members of her support network (e.g., people
from the AA community), Mother reported that she had also “reconnected”
with Father after his release from jail, and that Mother had allowed him to



                                       8
stay with her. Mother “felt there was no reason to be concerned as [Father]
had been in jail, which she felt meant he would be sober, and she had only
agreed to let him stay for a few days.” However, both Lyons and Sontag
expressed concern when informed by a social worker that Mother had
reconnected with Father.
      From May to October 2021, Mother consistently tested positive for
marijuana. In June 2021, Mother tested positive for alcohol on three
occasions, but she denied any alcohol use. In July 2021, Mother missed five
out of seven drug tests, and from late July to September 1, 2021, she did not
submit to any testing. After Mother resumed testing in September 2021, she
missed four of 17 tests, and tested positive for marijuana until October 24,
2021 when “she tested negative for all substances for the first time.”
However, she again tested positive for marijuana on October 28, 2021, and
missed an appointment in early November 2021.
      Mother was provided with referrals for therapy, and she was eventually
linked with clinician Cynthia Friedman. In November 2021, Mother
attended a psychiatric appointment and was prescribed an antidepressant.
Mother was also required to attend parenting classes and was provided with
class information on several occasions. In October 2021, a social worker
spoke with the parent coach and facilitator of the parenting class, who
reported that Mother had attended one class in May 2021 but made no
further contact since then.
      In an addendum report filed in January 2022, the Department reported
the results of 16 drug tests taken by Mother, three of which were positive for
THC, three were “no shows,” one test was unclear, and nine were negative for
all substances. Mother continued to work with Sontag and attend AA/NA
meetings, participate in treatment with Positive Changes, and engage in



                                       9
therapy with Friedman. Mother attended only two parenting classes in May
2021 and January 2022. She was still spending significant time with Father.
      In continuing to recommend terminating family reunification services,
the Department stated: “While it is true that [Mother] is engaging with her
service providers and visiting with her daughter, these are all relatively
recent behavior changes. In June 2021, [Mother] was regularly testing
positive for THC and Alcohol. In July 2021, [Mother] began missing
appointments, missed the majority of her drug tests and missed several visits
with her daughter[.] Then in August 2021, [Mother] completely disengaged
from all services and contact with the Department and Service providers.
She was not visiting with her daughter, she was not in treatment for her
substance use, she stopped meeting with her therapist and psychiatrist, and
appears to have made no efforts to make contact with the Department.” The
Department concluded this was not the first time this pattern has arisen in
which Mother engaged “in her case plan at the last moment in an attempt to
be granted more time to work towards reunification services.”
      E. Permanency Review Hearing
      The 12-month permanency review hearing was held over the course of
several days in January and February 2022. The court admitted the
Department’s 12-month status report and addendum report into evidence, as
well as a report by O.M.’s court appointed special advocate, who supported
the Department’s recommendations to terminate reunification services and
set a section 366.26 hearing. Mother called several witnesses, including
Pamela Meyer and Lyons from Positive Changes; Garcia; Sontag; and
Labaren Terrell Jones, the house manager of a sober living program. Mother
also took the stand and testified about her addiction and recovery,
depression, and relationships.



                                      10
      After the conclusion of testimony and closing arguments, the juvenile
court issued its decision to terminate reunification services. The court gave a
lengthy and detailed explanation for its ruling. The court found that
returning O.M. to Mother would create a substantial risk of detriment to
O.M. due to Mother’s longstanding struggles with addiction, her prior child
welfare history, her “inconsistent engagement in treatment and testing with
a strong indication of relapse during these dependency proceedings,” and her
“history of missed drug tests which as we know and which as I have advised
constitute positive tests.” The court noted that approximately 73 tests were
ordered, of which Mother missed 43, and many were positive for marijuana,
while some were positive for alcohol. In the court’s view, the evidence of
Mother’s isolation and lack of participation in services were “all earmarks of
substance abuse.” Citing the two “sustained periods” during the 12-month
period “of complete lack of communication or lack of engagement,” the court
found that it “can very well draw the logical conclusion that those constituted
relapses.”
      Additionally, the juvenile court expressed its “lack [of] confidence . . . in
the fortitude of mother’s mental health.” The court found that Mother’s loss
of her phone in July 2021 did not warrant her depression and month-long
absence from services or contacts with the Department, and that it was
“indicative of some other cause for the silence, such as using or indications of
an unresolved mental health situation.”
      Mother also failed to establish a stable support network. In the court’s
view, Mother had “a tendency to identify individuals as very strong support
and then relegate them as inadequate, inappropriate, and discard them after
a short period of time.” For instance, Mother “effusively” relied upon A.G. as
a main support, only to separate from him less than two months after their



                                        11
marriage. Similarly, Mother identified W.S. as a support person but later
identified him as a substance abuser and excised him from her network. In
the court’s words, Mother’s support network was “a revolving door. And
when mother needed that support group in July or August of 2021, she did
not avail herself of that group.” Noting that Mother lived two blocks from a
police station and could have walked there to call the Department, the court
expressed concern “that if mother was too depressed or lacked the fortitude to
make such an effort . . . over the loss of a phone, then that creates a very real
visceral risk about her ability to care for an active, two-year-old child.”
      The juvenile court characterized Mother’s engagement in services as
exhibiting a “pattern . . . of fits and starts” with “almost no engagement at
the beginning, and then a burst of engagement prior to six-month review”
only to be followed by “questionable engagement in June and July [2021], . . .
and then the complete lack of any communication or contact or engagement
in August [2021]. I can’t help but notice that pattern. And then, of course,
another fit of engagement prior to the 12-month hearing.”
      The juvenile court further found no basis to continue the permanency
review hearing. Emphasizing the statutory language under section 366.21,
subdivision (g)(1) that a court may continue the permanency review hearing
only if its finds a substantial probability the child “ ‘will be returned’ ” to the
parent’s custody within the extended time period, the court noted the 18-
month deadline was “a scant three months away.” The court concluded that
Mother’s progress in addressing her substance abuse problem was too slow
and inconsistent to support a further continuance. In so concluding, the court
found that Mother’s explanations for her many missed drug tests were not
credible, and that her witnesses were “by and large . . . caught flatfooted” and




                                         12
“did not help mother’s credibility,” as many were unaware of the full extent of
her substance abuse and child welfare history.
        Finally, the juvenile court found clear and convincing evidence that
reasonable services had been provided to Mother, and that there was no clear
and convincing evidence a section 366.26 hearing would not be in O.M.’s best
interests because she was not a proper subject for adoption. The court found,
to the contrary, that O.M. was a proper subject for adoption.4
        The juvenile court scheduled the section 366.26 hearing for June 7,
2022.
        F. Notice of Intent and Filing of Writ Petition
        Mother filed a notice of intent to file a writ petition, followed by a
timely petition for writ of mandate.5 We issued an order to show cause, and
the Department filed a brief in opposition to the petition.
                                    DISCUSSION
        At the permanency planning hearing, to be held within 12 months from
the date a dependent child enters foster care, the court must determine
whether the child should be returned to the custody of his or her parent or
guardian. (§ 366.21, subd. (f)(1).) The child must be returned “unless the
court finds, by a preponderance of the evidence, that the return of the child to
his or her parent or legal guardian would create a substantial risk of
detriment to the safety, protection, or physical or emotional well-being of the
child. The social worker shall have the burden of establishing that
detriment.” (Ibid.) “Present circumstances are but one of many factors


4     Mother does not challenge the juvenile court’s findings that reasonable
services were provided to her or that O.M. was a proper subject for adoption.
5     Father also filed a notice of intent to file a writ petition but did not file
a petition. Accordingly, on March 29, 2022, we issued an order dismissing
the matter as to Father.

                                          13
bearing on the question of whether returning a child to its parents would be
detrimental to the child’s welfare. It is for the trial court to weigh this
evidence against the evidence of the parents’ efforts, accomplishments, and
failures during the reunification period.” (In re Jonathan R. (1989) 211
Cal.App.3d 1214, 1221.)
      “The failure of the parent . . . to participate regularly and make
substantive progress in court-ordered treatment programs shall be prima
facie evidence that return would be detrimental.” (§ 366.21, subd. (f)(1)(B).)
“In making its determination, the court shall review and consider the social
worker’s report and recommendations and the report and recommendations
of any child advocate appointed pursuant to Section 356.6; and shall consider
the efforts or progress, or both, demonstrated by the parent . . . and the
extent to which he or she availed himself or herself of services provided[.]”
(§ 366.21, subd. (f)(1)(C).)
      “We review the juvenile court’s finding of detriment for substantial
evidence. [Citations.] Under that standard we inquire whether the evidence,
contradicted or uncontradicted, supports the court’s determination. We
resolve all conflicts in support of the determination, indulge in all legitimate
inferences to uphold the findings and may not substitute our deductions for
those of the juvenile court. [Citations.] However, ‘[s]ubstantial evidence is
not synonymous with any evidence. [Citation.] To be substantial, the
evidence must be of ponderable legal significance and must be reasonable in
nature, credible, and of solid value.’ ” (Georgeanne G. v. Superior Court
(2020) 53 Cal.App.5th 856, 864–865 (Georgeanne G.).)
      Here, substantial evidence supports the juvenile court’s finding of a
substantial risk of detriment in returning O.M. to Mother’s custody. First,
there was ample evidence that Mother failed to participate regularly and



                                        14
make substantive progress in her court-ordered treatment programs, which
was prima facie evidence of detriment. (§ 366.21, subd. (f)(1)(B).) Regarding
outpatient substance abuse treatment, Mother briefly engaged in the Bright
Heart Health program from January to mid-February 2021, transitioned to
Positive Changes in April 2021, and then stopped engaging entirely from late
July to early September 2021. Though Mother reengaged with Positive
Changes from late September 2021 through January 2022, the juvenile court
could reasonably conclude her participation and progress were not regular
over the life of the case. Indeed, as the court found, Mother’s performance
showed a pattern in which she had “burst[s]” of engagement in her court-
ordered services prior to the review hearings, followed by periods of
inconsistent or complete lack of engagement.
        Mother also showed irregular participation and lack of substantive
progress in drug testing. Since February 2021, Mother tested more than 80
times and had 32 positive results for THC and 45 “no shows.” “[A] missed
drug test, without adequate justification, is ‘properly considered the
equivalent of a positive test result.’ ” (In re Kadence P. (2015) 241
Cal.App.4th 1376, 1384; Jennifer A. v. Superior Court (2004) 117 Cal.App.4th
1322, 1343 (Jennifer A.).) Here, the juvenile court found that most of
Mother’s explanations for her missed tests were not credible, and we defer to
that credibility determination. In conjunction with the evidence of Mother’s
long history of substance abuse, her inconsistent engagement in substance
abuse treatment and drug testing supported the finding that Mother had not
made regular and substantive progress to maintain sobriety over an extended
time.
        There was also evidence of Mother’s failure to show regular
participation and substantive progress in parenting education and mental



                                       15
health services. Mother attended less than a handful of parenting classes
from January 2021 through February 2022. As for mental health services,
Mother started individual therapy in April and May 2021 but completely
disengaged from late July 2021 to early September 2021, and as a result, was
dropped from Snow’s caseload. Mother’s extended period of isolation and
depression in 2021, purportedly due to the loss of her phone, constituted
particular grounds for concern that Mother had not made substantial
progress in addressing her mental health issues.
      Additionally, substantial evidence supports the conclusion that Mother
failed to show substantive progress in her case objective to develop a stable
support network. As the record reflects, Mother’s support network was a
“revolving door” in which she shifted from various persons and relied heavily
upon certain individuals only to abruptly cut them off later. Additionally,
some of Mother’s most vocal support persons, such as Lyons and Sontag,
appeared to have a limited understanding of the extent of her substance
abuse, her child welfare history, and her case plan. Furthermore, Mother did
not demonstrate an ability to use her support network during her extended
period of isolation from late July to September 2021. Thus, the record amply
supports the juvenile court’s finding regarding Mother’s failure to develop a
stable support network of individuals who could help her maintain her
sobriety and manage her mental health.
      Mother’s attempts to avoid these conclusions are unavailing. She
contends she successfully eliminated the conditions that led to O.M.’s
removal by remaining free from methamphetamines. She further argues the
juvenile court improperly focused on Mother’s use of marijuana and alcohol,
as the “crux” of this case was methamphetamines. According to Mother,
“[s]imply because [she] consumed kombucha or even alcohol at some point



                                      16
over the course of over a year, or perhaps smoked marijuana once or twice on
her road to recovery from marijuana as well, both legal substances, does not
create a substantial risk of detriment because the nexus required is lacking.
This consumption was in no way linked to Mother’s parenting judgment or
skills[.]”6
       Mother’s attempt to reframe the case as exclusively about
methamphetamine use is unavailing, as the objective of her case plan with
regard to substance abuse was to maintain sobriety and “test negative for any
drugs other than prescribed medication.” And Mother’s characterization of
her marijuana or alcohol use as minimal is an inference drawn (generously)
in her favor, which is contrary to our role on substantial evidence review.
(Georgeanne G., supra, 53 Cal.App.5th at pp. 864–865.) Indulging all
legitimate inferences to uphold the juvenile court’s findings, as we must, we
conclude the juvenile court could reasonably infer that Mother’s numerous
positive and missed tests demonstrated her failure to regularly participate
and make substantial progress in her case plan. (Jennifer A., supra, 117
Cal.App.4th at p. 1343.)
       Mother insists it was speculative for the juvenile court to conclude that
her episode of isolation in or around August 2021 was a drug relapse. (See
Georgeann G., supra, 53 Cal.App.5th at p. 869 [finding of risk of detriment
must be based on more than conjecture or theoretical concern].) Mother
maintains that this episode was the result not of drug use, but depression
after the loss of her cell phone. But even indulging this argument, the


6     Mother testified at the permanency review hearing that she believed
her positive alcohol tests were due to drinking kombucha. However, social
worker Andrew Peasley testified, without objection, that he was told by
laboratory staff that “given the type of test and the levels of those tests, that
they could not be from Kombucha[.]”

                                        17
incident still supported valid concerns that Mother had not made substantial
progress in addressing her mental health issues. It was not unreasonable for
the juvenile court to conclude there was a substantial risk of detriment to
O.M. if she were returned to Mother’s custody and a similar episode of
depression, triggered by something as common as the loss of a phone, were to
happen again.
      Mother also points out that she “had completely negative tests from the
end of November [2021] through February [2022], and remained free from
methamphetamines for the duration of the case.” From this, Mother
concludes she “was able [to] overcome her addiction, and became completely
sober[.]” But given Mother’s history of substance abuse and her inconsistent
engagement in services, the juvenile court could reasonably conclude that
Mother’s negative test results in the two months prior to the permanency
review hearing fell short of demonstrating substantive and sustained
progress towards sobriety. Rather, the court could reasonably conclude this
was another demonstration of Mother’s pattern of renewing her engagement
in services prior to the review hearings, which was not consistent and
sustained progress towards sobriety.
      It is true, as Mother contends, that the goal of the dependency system
is not to engineer perfect parents. A parent is “not required to demonstrate
perfect compliance” in order to obtain continued reunification services.
(Jennifer A., supra, 117 Cal.App.4th at p. 1343.) A substantial risk of
detriment does not exist simply because “the parent in question is less than
ideal, did not benefit from reunification services as much as we might have
hoped, or seemed less capable than the available foster parent or other family
member.” (M.G. v. Superior Court (2020) 46 Cal.App.5th 646, 660.)
Reasonably viewed however, the juvenile court’s findings were not that



                                       18
Mother fell short of perfection, but that she failed to show the necessary
regularity and substantive progress to maintain sobriety over an extended
time. Mother’s reliance on Jennifer A. is unavailing, as the court in that case
found that the mother had substantially complied with her reunification plan
by completing 84 of 95 drug tests, with only one positive result. (See Jennifer
A., at p. 1343.) In contrast, the vast majority of Mother’s drug tests were
either missed or positive for substances, and thus, the juvenile court here
reasonably concluded that Mother did not show substantial compliance.
      Mother makes several attacks on the juvenile court’s factual findings
and conclusions about her witnesses. For instance, she challenges the court’s
characterization of her support network as a “revolving door,” arguing that it
was important for her to find a support system she believed in and in which
she felt safe. She further contends it was error for the court to criticize her
witnesses for not knowing her entire substance abuse and child welfare
history, arguing that “while they may not know all about Mother’s past, or
why she is showing up to each meeting, it should not take away from what
they do know of Mother.” Mother contends the juvenile court was “especially
harsh in calling all of Mother’s witnesses ‘flat-footed.’ ” None of these
arguments is persuasive, as the weighing of evidence and assessment of
witnesses are matters exclusively within the domain of the juvenile court.
(In re Alexis E. (2009) 171 Cal.App.4th 438, 451.) In any event, the court’s
“revolving door” remark was supported by the evidence of the constantly
changing composition of Mother’s support network and her unstable
relationships with A.G. and W.S. And it was not unreasonable for the
juvenile court to expect Mother’s support persons to be better informed of her
substance abuse and child welfare history in order to help her succeed in her
case objective to maintain sobriety.



                                       19
      Finally, Mother asks us to direct the juvenile court to vacate its order
setting the section 366.26 hearing, place O.M. with her, and order either
family maintenance services, or in the alternative, additional reunification
services. We decline her request.
      Family maintenance services “are available to families ‘whose child or
children have been adjudicated a dependent of the court under Section 300,
and where the court has ordered the county welfare department to supervise
while the child remains in the child’s home.’ ” (In re Pedro Z. (2010) 190
Cal.App.4th 12, 20, citing § 16506, subd. (a).) Thus, family maintenance
services are not appropriate in a case such as this where the child has
already been removed and substantial evidence supports the finding of a
substantial risk of detriment in returning the child to the parent’s home.
      As for additional reunification services, the juvenile court already
refused to extend such services beyond the 12-month review hearing, and
Mother fails to show that the court’s decision was in error. The juvenile court
may extend reunification services “up to a maximum time period not to
exceed 18 months after the date the child was originally removed from
physical custody of the child’s parent or guardian if it can be shown, at the
hearing held pursuant to subdivision (f) of Section 366.21, that the
permanent plan for the child is that the child will be returned and safely
maintained in the home within the extended time period. The court shall
extend the time period only if it finds that there is a substantial probability
that the child will be returned to the physical custody of the child’s parent or
guardian within the extended time period or that reasonable services have
not been provided to the parent or guardian.” (§ 361.5, subd. (a)(3)(A).)7


7     It is undisputed that reasonable services were provided to Mother. (See
footnote 4, ante.)

                                       20
Extending reunification services after the 12-month review hearing is
“disfavored,” and “services are available only if the juvenile court finds
specifically that the parent has ‘consistently and regularly contacted and
visited with the child,’ made ‘significant progress’ on the problems that led to
removal, and ‘demonstrated the capacity and ability both to complete the
objectives of his or her treatment plan and to provide for the child’s safety,
protection, physical and emotional well-being, and special needs.’ ” (Tonya
M. (2007) 42 Cal.4th 836, 845, citing § 366.21, subd. (g)(1)(A)–(C).)
      Although the Department cites a number of instances in which Mother
missed supervised visits with O.M., we can accept that Mother generally
maintained consistent and regular visitation with O.M. for purposes of
section 366.21, subdivision (g)(1)(A). However, for the reasons already
discussed, we conclude that substantial evidence supports the juvenile court’s
determination that Mother did not make significant progress in resolving the
problems that led to O.M.’s removal, or in demonstrating the capacity and
ability both to complete the objectives of her treatment plan and to provide
for O.M.’s safety, protection, and physical and emotional well-being.
(§ 366.21, subd. (g)(1)(B), (C).) Thus, the court could reasonably find it
unlikely that O.M. would be returned to Mother by the 18-month review
hearing. Accordingly, we find no error in the juvenile court’s refusal to
extend reunification services.
                                 DISPOSITION
      The petition for extraordinary writ is denied. Our decision is
immediately final as to this court. (Cal. Rules of Court, rules 8.452(i),
8.490(b)(2)(A).)




                                       21
                                 _________________________
                                 Fujisaki, Acting P. J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Rodrìguez, J.




A164603




                            22